Citation Nr: 1123470	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-19 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of right toe fractures.

2.  Entitlement to service connection for residuals of left toe fractures.

3.  Entitlement to a higher rating for right plantar fasciitis with heel spurs, rated 20 percent disabling.  

4.  Entitlement to a higher rating for left plantar fasciitis with heel spurs, rated 20 percent disabling.  

5.  Entitlement to an initial compensable rating for bilateral pes planus.

6.  Entitlement to an initial compensable rating for right first metatarsophalangeal joint osteoarthritis.

7.  Entitlement to a total disability rating based on individual unemployability.  

8.  Entitlement to an effective date earlier than February 22, 2010, for grant of service connection for bilateral pes planus.   


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from February 1971 to December 1972.

This appeal arises to the Board of Veterans' Appeals (Board) from December 2006 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In pertinent part of a December 2006 rating decision, the RO granted service connection and a noncompensable rating for residuals of a left 4th metatarsal fracture, but denied service connection for bilateral pes planus, claimed as stress fractures of both feet.  The Veteran submitted a timely notice of disagreement (hereinafter: NOD), the RO issued a statement of the case (hereinafter: SOC), and the Veteran timely perfected an appeal for service connection for bilateral pes planus and for a compensable rating for residuals of a left 4th metatarsal fracture. 

In a June 2008 rating decision, the RO granted service connection for bilateral plantar fasciitis and assigned separate 10 percent ratings for each foot effective from April 17, 2006.  The Veteran did not appeal any part of that decision.  In September 2008, he wrote the RO and thanked them for their June 2008 decision.  He stated, "No additional appeal needed...Thank you for your help."  

The Veteran's September 2008 letter to the RO becomes pertinent, because in October 2008, the RO wrote to Veteran informing him that his September 2008 letter had withdrawn his prior appeals.  The Veteran, who suffers from an incapacitating mental disability and has not appointed a representative, did not respond to the RO's letter.  

The Veteran's September 2008 letter to the RO conveys no intent to withdraw his earlier appeal of the December 2006 rating decision.  His September 2008 letter simply states his satisfaction with, and thankfulness for, a favorable June 2008 rating decision.  

Although the Veteran did not appeal the June 2008 rating decision that assigned initial 10 percent ratings for right and left plantar fasciitis, in February 2009, he requested an increased rating for bilateral plantar fasciitis.  He also requested an increased (compensable) rating for left 4th metatarsal fracture; however, the rating for the left 4th metatarsal fracture was already on appeal by virtue of a timely NOD to the December 2006 rating decision.  

This appeal also arises from a July 2009 RO rating decision that determined that no new and material evidence had been submitted for bilateral pes planus.  While the Veteran began an appeal of that issue, in March 2010, the RO granted service connection for bilateral pes planus.  Thus, service connection for bilateral pes planus is no longer on appeal and need not be addressed.  

The appealed July 2009 rating decision, in pertinent part, denied service connection for residuals of right and left toe fractures and denied a total disability rating based on individual unemployability (hereinafter: TDIU).  The Veteran submitted a timely NOD to these issues and the RO issued an SOC in March 2010.  In May 2010, the Veteran submitted a timely VA Form 9, Appeal to the Board of Veterans' Appeals.  Thus, the Board has jurisdiction to address these issues.

The appealed July 2009 RO rating decision also denied ratings greater than 10 percent for right and left plantar fasciitis.  The Veteran submitted a timely NOD, but no SOC was issued.  Rather, in response to the NOD, in a November 2009-issued rating decision, the RO granted 20 percent ratings for right and left plantar fasciitis, effective from October 13, 2008.  In granting the 20 percent rating for each foot, the RO re-characterized the disabilities a plantar fasciitis with heel spurs, which effectively grants service connection for bilateral heel spurs.  The Veteran has argued, since then, for service connection for these heel spurs, but, because service connection has already been granted, his claims for service connection for heel spurs need not be addressed.  

Notwithstanding a timely NOD to the 10 percent ratings for right and left plantar fasciitis, following the November 2009 decision, the Veteran submitted an NOD to the 20 percent ratings for plantar fasciitis with heel spurs.  The RO issued an SOC on these issues and the Veteran submitted a timely VA Form 9 in May 2010.  Thus, the Board has jurisdiction over the ratings for plantar fasciitis and heel spurs.

This appeal also arises from a March 2010 RO rating decision that granted service connection for bilateral pes planus (noncompensable) effective from February 22, 2010, and for right 1st metatarsal phalangeal joint osteoarthritis (noncompensable), effective from February 4, 2009.  In May 2010, the Veteran submitted an NOD to the noncompensable ratings.  No SOC has been issued addressing the noncompensable ratings for bilateral pes planus and right 1st metatarsal joint osteoarthritis.  Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Confusingly, one day prior to the issuance of the March 2010 rating decision that granted service connection for bilateral pes planus, the RO had issued an SOC addressing an effective date earlier than February 22, 2010, for the grant of service connection for bilateral pes planus.  The Veteran's timely VA Form 9, received in May 2010, perfects an appeal for an effective date earlier than February 22, 2010, for grant of service connection for bilateral pes planus.  

An initial compensable rating for bilateral pes planus, an initial compensable rating for right first metatarsophalangeal joint osteoarthritis, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  Although the Service Treatment Reports (STRs) suggest possible or suspected stress fractures of the toes during active service, there is no medical evidence of any current disability related to these fractures.  

2.  The service-connected bilateral plantar fasciitis and the service-connected heel spurs result in heel pains at the plantar surface of each foot on weight-bearing.  

3.  Bilateral plantar fasciitis with heel spurs have been manifested throughout the appeal period by severe pains with some relief provided by orthotics, pain medications, and rest.  

4.  Loss of use of either foot is not shown.  

5.  The earliest claim for service connection for bilateral pes planus was received by VA on April 17, 2006.


CONCLUSIONS OF LAW

1.  Disability due to right and/or left toe fractures was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for a 30 percent rating for right plantar fasciitis with heel spurs are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5020, 5284 (2010).

3.  The criteria for a 30 percent rating for left plantar fasciitis with heel spurs are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5020, 5284 (2010).

4.  The criteria for an earlier effective date of April 17, 2006, for service connection for bilateral pes planus are met.  38 U.S.C.A. § 5103A (West 2002); §§ 5103, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, adequate notice was provided in July 2006 letter, prior to the initial adverse decision on the matter.  Subsequent notice was provided in March 2009, prior to a later decision on additional matters that have been appealed.  

VA also has a duty to assist the claimant in the development of the claims.  This duty includes assisting the claimant in obtaining service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private treatment reports.  VA has also obtained relevant Social Security Administration (SSA) records.  The claimant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Residuals of Right and Left Toe Fractures

The Veteran has claimed that a 26-mile forced march with heavy field gear during basic training resulted in right and left toe fractures.  His STRs tend to corroborate the claim.   

A December 1970 induction examination report notes no relevant abnormality.  The STRs contain an April 1, 1971-dated podiatry clinic report that notes a suspected stress fracture.  The report appears to reflect "nl l foot" which might connote a normal left foot.  

An April 1, 1971-dated physical profile record reflects a period of limited duty due to a left 4th metatarsal shaft stress fracture.

A June 4, 1971-dated STR notes "Patient had stress fracture of Mar 1971 of R foot.  Advised at Ft. Dix to have follow-up X-ray of same."  Unfortunately, the STRs contain no right foot X-ray reports.  There is a June 14, 1971-dated STR entry that notes that X-rays revealed callus formation around the left 4th metatarsal with good healing.  

A June 1972 STR notes occasional pain in the feet. 

A December 1972 separation examination report reflects that no clinical evaluation of either foot was performed.  There is no report of medical history questionnaire to accompany the separation examination report.  Thus, it cannot be ascertained whether the Veteran had a relevant complaint at the time of separation from active military service, or whether either foot was disabled at the time of separation from active military service.

In his April 2006 claim for service connection for foot disabilities, and at various times since, the Veteran claimed multiple fractures of both feet during basic training.  In an appealed December 2006 rating decision, the RO granted service connection for a left 4th metatarsal fracture, but denied service connection for stress fractures of both feet.     

A January 2008 VA podiatry compensation examination report reflects that the Veteran reiterated his account of stress fractures of both feet during active service.  The examiner, a physician's assistant, remarked that any record of this was not found in the STRs, but that the STRs do contain complaints of foot pains.  The only VA diagnosis offered in January 2008 was plantar fasciitis.  

January 2008 VA X-rays suggested hammertoes of the left 4th and 5th toes.  In a January 2008 addendum opinion, the VA compensation examiner attributed bilateral plantar fasciitis to overuse during active service.  

The Veteran submitted private podiatry reports in January 2008; however, these do not address foot or toe fractures.  

In June 2008, the Veteran reported that he was certain that during active service an Army medical doctor told him of stress fractures of both feet and that both small toes, 4 and 5, bilaterally, were broken (four broken toes in total).  He submitted color photographs of the feet that depict the 4th toes deviated laterally and lying transversely on the dorsal surface of the little toes.  

An April 2009 VA general medical compensation examination report contains a diagnosis of residuals of left 4th metatarsal fracture.  Although no toe fracture was seen, the X-rays did suggest left 4th and 5th hammertoe deformity.  Also shown were a small ossicle adjacent to the right 5th metatarsal phalangeal joint and another ossicle located medially to the head of the left 2nd metatarsal bone.  Also shown was mild to moderate right 1st metatarsal phalangeal joint degenerative changes.  

A February 2010 VA podiatry compensation examination report reflects that the 4th and 5th toes were in the normal position, bilaterally, in non-weight-bearing and that, "they flattened out in normal form," while walking.  The physician remarked that February 2010 X-rays showed no fracture or dislocation.  The relevant impression was, "No evidence of acute osseous injury."

A June 2010 VA podiatry consultation report reflects neuritis of the right great toe. 

The residuals of a left 4th metatarsal fracture during active service are already service-connected and need not be discussed here.  In this case, there is no evidence of any current disability related to toe fractures during active service.  The Court has specifically disallowed service connection where there is no present disability:  "[c]ongress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  

The determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  

In this case, even assuming in-service toe fractures or stress fractures as claimed (the STRS do tend to support the claims), the medical evidence accumulated during the appeal period has repeatedly shown that there is no residual of an in-service toe fracture.  The medical evidence is more persuasive on this point than the Veteran's claim that he has current toe fracture residuals, because the health care professionals possess medical expertise that the Veteran does not have.  

With respect to hammertoes on the left foot, the medical evidence is admittedly in controversy; however, the only favorable medical evidence notes that X-rays merely suggest a hammertoe deformity.  A VA examiner specifically examined the feet and found no hammertoe.  Thus, the preponderance of the medical evidence is against a finding that one or more hammertoes exist.   

After considering all the evidence of record, the Board finds that the preponderance of it is against the claims.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claims for service connection for residuals of right and left toe fractures are therefore denied.  


Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

Additionally, if a Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then a total rating based on individual unemployability (TDIU) as a result of that disability must be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The United States Court of Appeals for Veterans Claims (Court) held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

A disability characterized as right plantar fasciitis with heel spurs has been rated 20 percent disabling for the entire appeal period under Diagnostic Code 5020-5284.  Under Diagnostic Code 5020, synovitis is rated according to any resulting limitation of motion of the joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5020 (2010).  

Under Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent evaluation requires moderately severe residuals.  A 30 percent rating requires severe residuals.  Actual loss of use of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

A February 2006 private podiatry report notes a pes planus-type foot with generalized foot pains, bilaterally.  Insoles were recommended. 

A January 2008 VA podiatry compensation examination report reflects that the Veteran had quit a job in sales in 2001 because he was unable to stand for long periods.  The examiner offered a diagnosis of bilateral plantar fasciitis and opined that this would have a severe impact on the Veteran's ability to accomplish many tasks, such as chores, shopping, exercise, and traveling.  In a January 2008 addendum opinion, the VA compensation examiner attributed bilateral plantar fasciitis to overuse during active service.  

The Veteran submitted private podiatry reports in January 2008; however, these are dated years prior to the current appeal period.  The Veteran later submitted more recent private podiatry reports that note continued bilateral foot pains.  The Veteran submitted a list of side effects that can be caused by the pain medications taken for foot pain.  The side effects include drowsiness.  

A November 2008 VA out-patient treatment report notes continued bilateral plantar fasciitis pains and that the Veteran had refused a cortisone injection for this.  The Veteran took daily ibuprofen for burning foot pains.   

An April 2009 VA general medical compensation examination report mentions that the Veteran claimed unemployability due to painful feet.  The chief foot-related findings were pain, stiffness, and fatigability.  

On a VA Form 21-4138, Statement In Support Of Claim, submitted in April 2009, the Veteran reported that foot pains caused sleep disturbances and that he could not wear socks or shoes because of foot pains.

A February 2010 VA podiatry compensation examination report reflects that the possible side effects of the Veteran's pain medications included drowsiness.  The foot pains were about equal, bilaterally.  The Veteran reported intermittent foot numbness, but denied swelling, stiffness, or weakness of the feet.  He was able to walk two blocks, but was otherwise limited by foot pain.  The relevant impression was, "Calcaneal spurs, bilaterally, unchanged."

A June 2010 VA podiatry consultation report mentions a recent increase in pain at the right hallux interphalangeal joint.  This does not appear to be related to plantar fasciitis with heel spurs.  

Because both feet exhibited similar symptoms throughout the appeal period, the ratings for right and left plantar fasciitis with heel spurs may be addressed simultaneously.  Also, because heel spurs and plantar fasciitis result in essentially the same symptom, that is, heel pains at the plantar surface on weight-bearing, it is appropriate to apply only one rating for each foot.  

Bilateral plantar fasciitis has been manifested throughout the appeal period by severe pains with some relief provided by orthotics, pain medications, and rest.  Comparing these manifestations with the criteria of the rating schedule, the criteria for a 30 percent schedular rating under Diagnostic Code 5284 are more nearly approximated.  This is because a VA examiner has concluded that the service-connected bilateral foot pains preclude or severely restrict many, if not most, important daily activities.  The criteria of a 40 percent rating are not more nearly approximated because loss of use of either foot is not shown.  

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds that the evidence favors the claims.  30 percent schedular ratings for right and left plantar fasciitis with heel spurs will be granted.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the Veteran has claimed that his service-connected disabilities cause total disability from working.  An extra-schedular rating will be addressed in the Remand portion of the decision.  

Effective Date Earlier Than February 22, 2010, for Service Connection for Bilateral Pes Planus

The Veteran seeks an effective date earlier than February 22, 2010, for grant of service connection for bilateral pes planus.   

On April 17, 2006, the RO received the Veteran's earliest claim for service connection for pes planus.  Thereafter, the RO denied service connection for pes planus, among others.  The Veteran appealed that decision to the Board.  As noted above, an October 2008 RO letter to the Veteran informing him that his appeal for service connection for pes planus was erroneous, as he had not indicated any intention of withdrawing that appeal.  Later, the RO granted service connection for bilateral pes planus effective from February 22, 2010.  

The effective date of service connection will be the later of the date of receipt of claim or the date entitlement arose if the claim is received more than one year after the Veteran's discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2010).

The first question is whether there was a service connection claim, for pes planus, that was received prior to April 17, 2006.  A careful review of the claims files reveals no such claim.  The next question is whether the April 17, 2006 claim was made within a year of discharge.  In this case, the April 17, 2006, claim was not received within one-year of the Veteran's discharge from active military service.  

In Lalonde v. West, 12 Vet. App. 377 (1999), the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of receipt of the claim for service connection.  In this case, the "date entitlement arose" refers to the date of enactment of current 38 U.S.C.A. § 1110, which authorizes compensation for any service-connected disability.  The effective date of that entitling statute is September 2, 1958.  The latter of the date entitlement arose or date of receipt of claim is April 17, 2006, the date of receipt of claim.  Because the Veteran submitted the service connection claim on April 17, 2006, and that claim remained pending until service connection for bilateral pes planus was ultimately granted, the evidence favors an earlier effective date of April 17, 2006, for service connection for bilateral pes planus.  



ORDER

1.  Service connection for residuals of right and left toe fractures, including claimed hammertoe deformities, is denied.

2.  A 30 percent schedular rating for right plantar fasciitis with heel spurs is granted, subject to the laws and regulations governing payment of monetary benefits. 

3.  A 30 percent schedular rating for left plantar fasciitis with heel spurs is granted, subject to the laws and regulations governing payment of monetary benefits.

4.  An earlier effective date of April 17, 2006, for service connection for bilateral pes planus is granted. 


REMAND

Initial Ratings for Pes Planus and for Right 1st Metatarsal Phalangeal Joint 

As noted in the Introduction, a March 2010 RO rating decision granted service connection for bilateral pes planus (noncompensable) effective from February 22, 2010, and for right 1st metatarsal phalangeal joint osteoarthritis (noncompensable), effective from February 4, 2009.  In May 2010, the Veteran submitted an NOD to the noncompensable ratings.  No SOC has been issued addressing these noncompensable ratings.  The Court has held that an unprocessed NOD should be remanded, rather than referred, to the RO.  Manlincon, supra.  

Entitlement to TDIU

38 C.F.R. § 3.321(b) provides that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  However, the Court specifically held that "the Board is precluded from assigning such a rating in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

In the decision above, the Board has granted increased ratings.  These increased ratings are pertinent to the TDIU claim and have not yet been considered by the RO.  Thus, the TDIU claim must be remanded for AMC or RO consideration.  If TDIU cannot be granted on a schedular basis, prior to Board adjudication, it must be considered on an extra-schedular basis.  

Accordingly, the case is remanded for the following action:

1.  The AMC or RO should issue an SOC with respect to the initial ratings for bilateral pes planus and for a right first metatarsal phalangeal joint.  The Veteran should be informed that, under 38 C.F.R. § 20.302 (2010), he has 60 days from the date of mailing of the SOC to file a substantive appeal or a request for an extension of time to do so.  Thereafter, if a substantive appeal has been filed, the case should be returned to the Board, if in order.  

2.  Following the above, the AMC or RO should re-adjudicate the TDIU claim in light of the higher ratings granted herein.  If the benefit sought cannot be granted, the TDIU claim must be submit to the Director, Compensation and Pension Service, for extraschedular consideration for TDIU in accordance with 38 C.F.R. § 4.16(b) and § 3.321 (b).  Following that action, if the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


